UPON A REHEARING EN BANC
By published opinion dated September 26, 2000, a divided panel of this Court affirmed the judgment of the trial court. See Hamlin v. Commonwealth, 33 Va.App. 494, 534 S.E.2d 363 (2000). We stayed the mandate of that decision and granted a rehearing en banc.
Upon rehearing en banc, it is ordered that the stay of the September 26, 2000 mandate is lifted, and the judgment of the trial court is affirmed for the reasons set forth in the majority panel opinion.
Judge Benton dissents for the reasons set forth in the panel dissent. See id. at 503-06, 534 S.E.2d at 367-68.
The Commonwealth shall recover of the appellant an additional fee of $200 for services rendered by the Public Defender on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses. This *376amount shall be added to the costs due the Commonwealth in the September 26, 2000 mandate.
This order shall be published and certified to the trial court.